Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vicki Sampson appeals the district court’s order denying her motion to reconsider the dismissal of her civil complaint for lack of jurisdiction. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Sampson’s informal brief does not challenge the basis for the district court’s disposition, Sampson has forfeited appellate review of the court’s order.*
Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 To the extent Sampson seeks to appeal the district court's February 23, 2012, order dismissing her complaint and the court’s February 27, 2013, order denying a temporary restraining order, her appeal of those orders is untimely. See Fed. R.App. P. 4(a)(1).